Citation Nr: 0734564	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an increased initial rating for 
folliculitis barbae, evaluated as 10 percent disabling 
prior to August 30, 2002 and as 30 percent disabling 
thereafter.

2.	Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome (IBS).

3.	Entitlement to a rating in excess of 10 percent for 
hemorrhoids.

4.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia.

5.	Entitlement to service connection for diabetes mellitus, 
type II, as secondary to the veteran's service-connected 
IBS.

6.	Entitlement to service connection for hypertension.

7.	Entitlement to service connection for renal failure as 
secondary to diabetes mellitus, type II.

8.	Entitlement to service connection for kidney cysts.

9.	Entitlement to service connection for a liver disorder 
as secondary to the veteran's service-connected IBS. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
August 1975.  He also served in the Illinois Army National 
Guard from August 1975 to September 1976, in the United 
States Army Reserve from September 1976 to January 1977, and 
in the Illinois Air National Guard from January to September 
1977, with active duty/active duty for training from February 
14 to June 30, 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  Following a Board decision in 
October 2002 which found clear and unmistakable error in a 
previous Board denial of the veteran's claim for service 
connection for folliculitis barbae, the RO effectuated the 
grant of service connection and assigned a 10 percent rating 
for folliculitis barbae, effective November 11, 1980.  In 
March 2003, the RO confirmed and continued the assigned 
evaluation.  In November 2004, the RO awarded a 30 percent 
rating for the veteran's service-connected skin disability, 
effective August 30, 2002.  

In October 2004, the veteran testified during a personal 
hearing at the RO and, in June 2007, he testified during a 
hearing at the RO before the undersigned Veterans Law Judge.  
Copies of both hearing transcripts are of record.

Following the veteran's June 2007 Board hearing, and 
consistent with his request, the record was held open for 
sixty days, until August 19, 2007, to afford the RO and his 
service representative additional time to obtain relevant VA 
medical records and records from the Social Security 
Administration (SSA).  However, a July 27, 2007 note in the 
files reflects that, prior to the end of the sixty-day 
period, the veteran's service representative advised the RO 
that this was a case of "national interest" and requested 
that the case be processed as per the veteran's instructions.  
An August 1, 2007 note indicates that an RO representative 
pulled the veteran's case from development and was instructed 
to send it to the Board as soon as possible.  Thus, it is 
unfortunate, but unavoidable, that the veteran's case was 
forwarded to the Board before the anticipated development 
could be completed.   

In October 2007, the undersigned granted the veteran's 
request to advance his case on the Board's docket.  See 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 
& Supp. 2007).  VA published regulations implementing many of 
the provisions of the VCAA.   See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(2) (2007).  
Second, VA has a duty to notify the claimant as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c) (2007).

First, during the veteran's June 2007 Board hearing, he 
repeatedly and specifically stated that he was treated for 
several of the disabilities at issue at the VA medical center 
(VAMC) in Chicago, from August 1975 to August 1978, and at 
the West Los Angeles VAMC, from 1978 to 1984 (see transcript, 
pages 7 and 38).  In a November 1981 signed consent form, the 
veteran provided authorization for release of his records 
from the VA Lakeside Hospital in Chicago, from October 1975 
to October 1978.  That form indicates that he was a VA 
employee from November 1, 1975 to October 1, 1976, that his 
file may have been in a "Lock" file, and that, from October 
1, 1975 to October 1, 1978, he was treated as a regular non-
service-connected veteran.  There is no indication that these 
records were ever requested.  There are some VA medical 
records in the files, dated from 1980 forward, from the VAMC 
in West Los Angeles.  However, here, the record suggests that 
additional VA medical evidence might be available that is not 
before the Board at this time.  Thus, an effort should be 
made to obtain additional VA medical records.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The Board observes that a handwritten note in the file from a 
RO representative, dated July 2, 2007, indicates that "No 
Progress Notes found for VAMC Chicago & Long Beach" although 
Chicago is crossed out.  This would seem to suggest that 
there are no medical records regarding the veteran's 
treatment at the VAMC in Chicago for the dates in question, 
but that is not entirely clear.  Thus, the Board is of the 
opinion that further effort must be made to obtain these VA 
medical records and, if they are unavailable, a written note 
from the VAMC to that effect must be obtained and entered 
into the claims files.  See 38 U.S.C.A. § 5103A.

Second, during his June 2007 hearing, the veteran testified 
that he received SSA disability benefits from August 2002 
(see transcript, page 36).  Unfortunately, as noted above, 
the RO did not have sufficient time to obtain a copy of the 
SSA decision.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA.  See Tetro v. Gober, supra.  Accordingly, the veteran's 
SSA records should be obtained in connection with his 
increased rating and service connection claims.

Third, in June 2007, the veteran testified that he served in 
the Air and Army National Guard (see transcript, page 6), 
evidently in Chicago.  According to information he submitted 
in February 2006, he served in the Army National Guard from 
August 1975 to August 1976, and then in the Air National 
Guard from August 1976 to 1978.  The veteran's Report of 
Separation from the Illinois Air National Guard indicates he 
had Army National Guard service from August 1975 to September 
1976, U.S Army Reserve service from September 1976 to January 
1977, and Illinois Air National Guard Service from January to 
September 1977.  A February 1977 record indicates that the 
veteran was ordered to Illinois Air National Guard active 
duty/active duty for training from February 14 to June 30, 
1977.  Efforts should be made to verify the dates of the 
veteran's Reserve service, including active and inactive duty 
for training, and to obtain all service medical records 
associated with his Reserve service.

Fourth, the veteran seeks service connection for diabetes 
mellitus, type II, and a liver disorder, both claimed as due 
to his service-connected IBS.  Secondary service connection 
may be granted for a disability that is proximately due to, 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  With regard to the matter of 
establishing service connection for a disability on a 
secondary basis, the Court has held that there must be 
evidence sufficent to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service- connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(b)).

Here, although the record indicates VA afforded the veteran a 
medical examination in January 2004 to assess the severity of 
his IBS, there is no indication that the examiner was asked 
to comment on whether the veteran had diabetes mellitus or a 
liver disorder due to his service-connected IBS.  The Board 
is of the opinion that the veteran should be afforded a VA 
examination to determine the etiology of any such claimed 
disorders found to be present, including whether the veteran 
has diabetes mellitus, type II, and a liver disorder, due to 
his service-connected IBS.



Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates and 
disability ratings for the 
service connection and increased 
rating claims on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007).

2.	The RO/AMC should contact the 
Commandants of the Army and 
Illinois Air National Guard and 
U.S. Army Reserve in Chicago, and 
any other appropriate state and 
federal agency, and 

a.	verify the dates of the 
veteran's active and 
inactive duty for training 
in the U.S. Army Reserve, in 
August 1975 and from 
September 1976 to January 
1977; in the Illinois Army 
National Guard, from August 
1975 to September 1976; and 
in the Illinois Air National 
Guard, from January to 
September 1977.

b.	Obtain all service medical 
records regarding the 
veteran's Army and Illinois 
Air National Guard and U.S. 
Army Reserve service, from 
1975 to 1978.  All written 
record requests and 
responses should be included 
in the claims files.  The 
veteran and his 
representative should be 
advised in writing if any 
records are unavailable.

3.	Then, the RO/AMC should obtain 
all medical records regarding the 
veteran's treatment at the 
Chicago VAMC, for the period from 
August 1975 to August 1978, and 
from the West Los Angeles VAMC, 
for the period from 1978 to 1984, 
to include a search for any 
records in a "Lock" file for VA 
employees from November 1, 1975 
to October 1, 1976.  If any 
records are unavailable, the VAMC 
should so advise the RO/AMC, in 
writing, and the RO/AMC should 
then advise the veteran and his 
representative of this fact in 
writing.

4.	The RO should obtain all medical 
records regarding the veteran's 
treatment at the West Los Angeles 
VAMC for the period from June 
2007 to the present.  If any 
records are unavailable, the VAMC 
should so advise the RO/AMC, in 
writing, and the RO/AMC should 
then advise the veteran and his 
representative of this fact in 
writing.

5.	The RO/AMC should contact the 
Social Security Administration 
and request copies of the 
administrative decision and all 
medical records considered in the 
veteran's claim for SSA 
disability benefits awarded in 
approximately 2002 (and any 
subsequent disability 
determination evaluations).  All 
records obtained should be 
associated with the claims file.  
If any records are unavailable, 
the SSA should so state in 
writing, and the RO/AMC should 
then so advise the veteran and 
his representative in writing.

6.	Then, the veteran should be 
scheduled for a VA examination 
performed by a physician to 
determine the current severity 
and all manifestations of his 
service-connected IBS and 
hemorrhoids, and the etiology any 
diabetes mellitus and liver 
disorder found to be present.  A 
complete history of the claimed 
diabetes mellitus and liver 
disorder should be obtained from 
the veteran.  All indicated tests 
and studies should be completed 
and all clinical findings 
reported in detail.  Based on a 
review of the claims files, and 
the examination findings, the 
examiner is requested to address 
the following.

a.	The examiner should describe 
all manifestations of the 
veteran's service-connected 
IBS, including whether the 
veteran's IBS symptomatology 
affects his ability to 
obtain and maintain 
employment.

b.	The examiner should identify 
if the veteran has diabetes 
mellitus or a current liver 
disorder.

c.	For each such liver or 
diabetes disorder 
identified, the physician 
should proffer an opinion, 
with supporting analysis, as 
to the likelihood that any 
diagnosed liver disorder, or 
diabetes, was caused by, or 
aggravated by, the veteran's 
service- connected IBS 
disability.  The degree of 
liver disorder, or diabetes 
mellitus, that would not be 
present but for the service-
connected IBS should be 
identified.

d.	The examiner is also 
requested to render an 
opinion as to whether it is 
at least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that 
any currently diagnosed 
diabetes mellitus, type II, 
or liver disorder, is 
permanently aggravated by 
the veteran's service-
connected IBS disability or 
whether such a relationship 
is unlikely (i.e., less than 
a 50-50 probability).  The 
examiner should be advised 
that aggravation is defined, 
for legal purposes, as a 
worsening of the underlying 
condition versus a temporary 
flare-up of symptoms.

e.	A complete rationale should 
be provided for any opinion 
offered.  The veteran's 
claims files must be made 
available to the examiner in 
conjunction with the 
examination, and the 
examination report should 
indicate if veteran's 
medical records were 
reviewed. 

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.

7.	Then, the RO should readjudicate 
the veteran's claims for 
increased ratings for 
folliculitis barbae, IBS, and 
hemorrhoids, and service 
connection for GERD and hiatal 
hernia, diabetes mellitus, as 
secondary to the veteran's 
service-connected IBS, 
hypertension, renal failure, as 
secondary to diabetes, kidney 
cysts, and a liver disorder, as 
secondary the veteran's service-
connected IBS.  If the benefits 
sought on appeal remain denied, 
the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issues currently on appeal 
since the December 2005 statement 
of the case and SSOC.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



